NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                Argued November 3, 2009
                                Decided January 11, 2010

                                             Before

                                FRANK H. EASTERBROOK, Chief Judge

                            DIANE P. WOOD, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐2057

PUSHKAR V. POTNIS,                                    Petition for Review of an Order of the
                               Petitioner,            Board of Immigration Appeals.

       v.                                             No. A094‐998‐386

ERIC H. HOLDER, JR., Attorney General
of the United States,
                           Respondent.



                                         O R D E R

    On November 3, 2009, we heard oral argument on Pushkar Potnis’s petition for review
of a Board of Immigration Appeals order denying him asylum, withholding of removal, and
protection under the Convention Against Torture.  After argument, on December 28, 2009,
the Board of Immigration Appeals reopened his case and remanded it to an immigration
judge to consider new evidence Potnis had presented.  Potnis has moved this court to
remand consideration of his petition for review to the BIA in light of the reopening of his
case.
No. 09‐2057                                                                              Page 2

    Potnis is correct that the BIA’s decision to reopen his case affects our ability to consider
his petition, but instead of remanding his petition to the BIA, we are compelled to dismiss it
for lack of jurisdiction.  Our jurisdiction is premised on the existence of a final order of the
BIA.  8 U.S.C. §1252(a)(1). The BIA’s order to reopen the proceedings in Potnis’s case
“vacates the previous order of deportation or removal and reinstates the previously
terminated immigration procedures.” Orichitch v. Gonzales, 421 F.3d 595, 598 (7th Cir. 2005);
Bronisz v. Ashcroft, 378 F.3d 632, 637 (7th Cir. 2004).Because the previous order is vacated,
we have no jurisdiction to consider it. Gao v. Gonzales, 464 F.3d 728, 730 (7th Cir. 2006). “The
order sought to be reviewed is no more.  Any judicial act while there is no outstanding
order of removal would be advisory.”  Id.  We note that our order dismissing the case does
not foreclose our future consideration of the issues in this petition in the event that Potnis
seeks review of the Board’s determination of his reopened petition. Id.

   Accordingly, Potnisʹs petition for review is dismissed for lack of jurisdiction.